PREGERSON, Circuit Judge,
dissenting.
I continue to maintain that the record before the district court before remand was “sufficiently detailed for the district court to resolve the issues in this case” without an in camera review of the ten photographs at issue. Favish v. OIC, 217 F.3d 1168, 1186 (9th Cir.2000). Nevertheless, having personally viewed the ten photographs, I adhere to my prior conclusion that only the photograph of Foster’s right hand clutching the gun should be released because “[t]he public’s interest in disclosure of the remaining nine, never-before-released post-mortem Polaroid photographs does not outweigh the privacy interests of Vincent Foster’s surviving family in their nondisclosure.” Id.